Opinion by
Judge Craig,
This is an appeal by the Conneaut Lake Area School, petitioner, from an order of the Workmen’s Compensation Appeal Board (Board) remanding the case to the referee, to give Cora M. Simmons, claimant, an opportunity to clarify her medical evidence and to permit other additional evidence. Petitioner appeals the order.
When the Board remands a case to a referee, the general rule is that the order is interlocutory, and an appeal to this court from such an order will be quashed unless the order falls within one of three exceptions. Those exceptions are: first, when the *313Board lacks jurisdiction, as when the appeal to the Board was not timely; second, where there can be no result other than that reached by the referee on the basis of the record; and third, where the Board’s action is based on a clear error of law whieh would result in prolonged and frivolous proceedings. American Can Co. v. Workmen’s Compensation Appeal Board, 37 Pa. Commonwealth Ct. 169, 389 A.2d 263 (1978).
After a careful review of the record, we find that the Board’s remand does not clearly fall within any of the three exceptions above. The Board does have jurisdiction, the record is equivocal and not definitive as to the result thus far reached by the referee, and no error of law appears. Thus, the Board’s order is interlocutory and nonappealable.
Although we are at a loss to understand why these proceedings have been so protracted, we will quash this appeal, with the expectation that the case will now be promptly completed.
Order,
And Now, this 19th day of December, 1978, the appeal of Conneaut Lake Area School is quashed.